Our decision of this case (281 N.Y. 608) was made solely on the ground that the Legislature could not empower the city to tax the proceeds of transactions in interstate commerce. The issue as to whether transactions of the character in question are within the scope of the enabling act (L. 1934, ch. 873) was not considered by us. But that question is no longer open on this record, since our remittitur on which the case was certified to the Supreme Court of the United States recites that we affirmed the order of the Appellate Division "upon the sole ground that the City Sales Tax Law as here applied violates the Commerce Clause (Art. 1, sec. 8, cl. 3) of the Constitution of the United States." (281 N.Y. 669.)
Reargument should be denied, without costs. *Page 686